Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, Flemming et al. (US 2011/0233248) teaches many, but not all, of the claimed elements.

Regarding claim 1, 
Flemming teaches:
A lane departure warning system that is configured to be securely coupled to a portion of a vehicle, the lane departure warning system comprising: 
a bracket (Flemming: Fig 1; carrier plate 10; [0040]) that is configured to securely retain a camera assembly (Flemming: Fig 8; camera 18, 22; sensor 20; [0038]-[0040]); 
a securing adhesive attachable to the bracket, and configured to securely couple the lane departure warning system to the portion of the vehicle 
a heater configured to provide heat to at least a portion of the lane departure warning system or the portion of the vehicle (Flemming: [0050]; [0055]; heater).

Flemming fails to teach:
a securing adhesive pad
a heater that is attached to the securing adhesive pad, 

Regarding claim 10, 
Flemming teaches:
A lane departure warning system that is configured to be securely coupled to a portion of a vehicle, the lane departure warning system comprising: 
a bracket (Flemming: Fig 1; carrier plate 10; [0040]) that is configured to securely retain a camera assembly (Flemming: Fig 8; camera 18, 22; sensor 20; [0038]-[0040]); and 
a securing adhesive attachable to the bracket (Flemming: [0042]-[0043]; carrier plate10 attached to windshield with adhesive bed) that comprises: 
a first adhesive layer that is configured to secure the securing adhesive pad to the bracket (Flemming: [0042]-[0043]; carrier plate10 attached to windshield with adhesive bed); and 


Flemming fails to teach:
a securing adhesive pad attachable to the bracket that comprises: 
a substrate; 
a first adhesive layer on a first side of the substrate that is configured to secure the securing adhesive pad to the bracket; and 
a second adhesive layer on a second side of the substrate that is configured to secure the lane departure warning system to the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488